Case 21-03006-sgj Doc 18-10 Filed 06/01/21   Entered 06/01/21 22:44:23   Page 1 of 38




                   EXHIBIT 10
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 1 of
                                                                          Page    1138
                                                                               2 of
                                                                                  Docket #0001 Date Filed: 1/22/2021




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                       §
                                                             §    Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §    Case No. 19-34054-sgj11
                                                             §
                                  Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                  Plaintiff,                 §    Adversary Proceeding No.
                                                             §
vs.                                                          §    ______________________
                                                             §
HIGHLAND CAPITAL MANAGEMENT                                  §
SERVICES, INC,                                               §
                                                             §
                                  Defendant.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42003.3 36027/002                                              ¨1¤}HV5!;                  0W«
                                                                           1934054210127000000000016
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 2 of
                                                                          Page    1138
                                                                               3 of




                      COMPLAINT FOR (I) BREACH OF CONTRACT
             AND (II) TURNOVER OF PROPERTY OF THE DEBTOR’S ESTATE

        Plaintiff, Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by its undersigned counsel, as

and for its complaint (the “Complaint”) against defendant, Highland Capital Management

Services, Inc. (“HCMS” or “Defendant”), alleges upon knowledge of its own actions and upon

information and belief as to other matters as follows:

                                PRELIMINARY STATEMENT

        1.       The Debtor brings this action against HCMS as a result of HCMS’s defaults under

(i) four demand notes in the aggregate principal amount of $900,000 and payable upon the

Debtor’s demand, and (ii) one term note in the aggregate principal amount of $20,247,628.02

and payable in the event of default, all executed by HCMS in favor of the Debtor. HCMS has

failed to pay amounts due and owing under the notes and the accrued but unpaid interest thereon.

        2.       Through this Complaint, the Debtor seeks (a) damages from HCMS in an amount

equal to (i) the aggregate outstanding principal due under the Notes (as defined below), plus (ii)

all accrued and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the

Debtor’s costs of collection (including all court costs and reasonable attorneys’ fees and

expenses, as provided for in the notes) for HCMS’s breach of its obligations under the Notes, and

(b) turnover by HCMS to the Debtor of the foregoing amounts.

                                 JURISDICTION AND VENUE

        3.       This adversary proceeding arises in and relates to the Debtor’s case pending

before the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Court”) under chapter 11 of the Bankruptcy Code.


                                                 2
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 3 of
                                                                          Page    1138
                                                                               4 of




        4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        5.       This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and,

pursuant to Rule 7008 of the Bankruptcy Rules, the Debtor consents to the entry of a final order

by the Court in the event that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          THE PARTIES

        7.       The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

        8.       Upon information and belief, HCMS is a company with offices located in Dallas,

Texas, and is incorporated in the state of Delaware.

                                      CASE BACKGROUND

        9.       On October 16, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware

(the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland Bankruptcy Case”).

        10.      On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch, and (d) Acis LP and Acis GP.




                                                  3
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 4 of
                                                                          Page    1138
                                                                               5 of




           11.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           12.      The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                                           STATEMENT OF FACTS

A.         The HCMS Demand Notes

           13.      HCMS is the maker under a series of demand notes in favor of the Debtor.

           14.      Specifically, on March 28, 2018, HCMS executed a demand note in favor of the

Debtor, as payee, in the original principal amount of $150,000 (“HCMS’s First Demand Note”).

A true and correct copy of HCMS’s First Demand Note is attached hereto as Exhibit 1.

           15.      On June 25, 2018, HCMS executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $200,000 (“HCMS’s Second Demand Note”). A true

and correct copy of HCMS’s Second Demand Note is attached hereto as Exhibit 2.

           16.      On May 29, 2019, HCMS executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $400,000 (“HCMS’s Third Demand Note”). A true

and correct copy of HCMS’s Third Demand Note is attached hereto as Exhibit 3

           17.      On June 26, 2019, HCMS executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $150,000 (“HCMS’s Fourth Demand Note,” and

collectively, with HCMS’s First Demand Note, HCMS’s Second Demand Note, and HCMS’s

Third Demand Note, the “Demand Notes”). A true and correct copy of HCMS’s Fourth Demand

Note is attached hereto as Exhibit 4.



2
    All docket numbers refer to the main docket for the Highland Bankruptcy Case maintained by this Court.

                                                          4
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 5 of
                                                                          Page    1138
                                                                               6 of




        18.      Section 2 of the Demand Notes provide: “Payment of Principal and Interest.

The accrued interest and principal of this Note shall be due and payable on demand of the

Payee.”

        19.      Section 4 of the Demand Notes provides:

        Acceleration Upon Default. Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        20.      Section 6 of the Demand Notes provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

B.      HCMS’s Defaults under Each Demand Note

        21.      By letter dated December 3, 2020, the Debtor made demand on HCMS for

payment under the Demand Notes by December 11, 2020 (the “Demand Letter”). A true and

correct copy of the Demand Letter is attached hereto as Exhibit 5. The Demand Letter provided:

        By this letter, Payee is demanding payment of the accrued interest and principal
        due and payable on the Notes in the aggregate amount of $947,519.43, which
        represents all accrued interest and principal through and including December 11,
        2020.

        Payment is due on December 11, 2020, and failure to make payment in full
        on such date will constitute an event of default under the Notes.

Demand Letter (emphasis in the original).

        22.      Despite the Debtor’s demand, HCMS did not pay all or any portion of the

amounts demanded by the Debtor on December 11, 2020.

                                                 5
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 6 of
                                                                          Page    1138
                                                                               7 of




        23.      As of December 11, 2020, there was an outstanding principal amount of

$158,776.59 on HCMS’s First Demand Note and accrued but unpaid interest in the amount of

$3,257.32, resulting in a total outstanding amount as of that date of $162,033.91.

        24.      As of December 11, 2020, there was an outstanding principal balance of

$212,403.37 on HCMS’s Second Demand Note and accrued but unpaid interest in the amount of

$2,999.54, resulting in a total outstanding amount as of that date of $215,402.81.

        25.      As of December 11, 2020, there was an outstanding principal balance of

$409,586.19 on HCMS’s Third Demand Note and accrued but unpaid interest in the amount of

$5,256.62, resulting in a total outstanding amount as of that date of $414,842.81.

        26.      As of December 11, 2020, there was an outstanding principal balance of

$153,564.74 on HCMS’s Fourth Demand Note and accrued but unpaid interest in the amount of

$1,675.16, resulting in a total outstanding amount as of that date of $155,239.90.

        27.      Thus, as of December 11, 2020, the total outstanding principal and accrued but

unpaid interest due under the Demand Notes was $947,519.43. Pursuant to Section 4 of each

Demand Note, each Note is in default and is currently due and payable.

C.      The HCMS Term Note

        28.      HCMS is the maker under a term note in favor of the Debtor.

        29.      Specifically, on May 31, 2017, HCMS executed a term note in favor of the

Debtor, as payee, in the original principal amount of $20,247,628.02 (the “Term Note,” and

together with the Demand Notes, the “Notes”). A true and correct copy of the Term Note is

attached hereto as Exhibit 6.

        30.      Section 2 of the Term Note provides: “Payment of Principal and Interest.

Principal and interest under this Note shall be due and payable as follows:



                                                6
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 7 of
                                                                          Page    1138
                                                                               8 of




        2.1    Annual Payment Dates. During the term of this Note, Borrower shall
        pay the outstanding principal amount of the Note (and all unpaid accrued interest
        through the date of each such payment) in thirty (30) equal annual payments (the
        “Annual Installment”) until the Note is paid in full. Borrower shall pay the
        Annual Installment on the 31st day of December of each calendar year during the
        term of this Note, commencing on the first such date to occur after the date of
        execution of this note.

        2.2    Final Payment Date. The final payment in the aggregate amount of the
        then outstanding and unpaid Note, together with all accrued and unpaid interest
        thereon, shall become immediately due and payable in full on December 31, 2047
        (the “Maturity Date”).

        31.      Section 3 of the Term Note provides:

        Prepayment Allowed: Renegotiation Discretionary.            Maker may prepay in
        whole or in part the unpaid principal or accrued interest of this Note. Any
        payments on this Note shall be applied first to unpaid accrued interest hereon, and
        then to unpaid principal hereof.

        32.      Section 4 of the Term Note provides:

        Acceleration Upon Default.           Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        33.      Section 6 of the Term Note provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

D.      HCMS’s Default under the Term Note

        34.      HCMS failed to make the payment due under the Term Note on December 31,

2020.



                                                 7
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 8 of
                                                                          Page    1138
                                                                               9 of




        35.      By letter dated January 7, 2021, the Debtor made demand on HCMS for

immediate payment under the Term Note (the “Second Demand Letter”). A true and correct

copy of the Second Demand Letter is attached hereto as Exhibit 7. The Second Demand Letter

provides:

        Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of
        the Note, all principal, interest, and any other amounts due on the Note are
        immediately due and payable. The amount due and payable on the Note as of
        January 8, 2021 is $6,757,248.95; however, interest continues to accrue under the
        Note.

        The Note is in default, and payment is due immediately.

Second Demand Letter (emphasis in the original).

        36.      As of January 8, 2021, the total outstanding principal and accrued but unpaid

interest under the Term Note was $6,757,248.95.

        37.      Pursuant to Section 4 of the Term Note, the Term Note is in default and is

currently due and payable.

                                  FIRST CLAIM FOR RELIEF
                                    (For Breach of Contract)

        38.      The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        39.      The Notes are binding and enforceable contracts.

        40.      HCMS breached each Demand Note by failing to pay all amounts due to the

Debtor upon the Debtor’s demand.

        41.      HCMS breached the Term Note by failing to pay all amounts due to the Debtor

upon HCMS’s default and acceleration.

        42.      Pursuant to each Note, the Debtor is entitled to damages from HCMS in an

amount equal to (i) the aggregate outstanding principal due under each Note, plus (ii) all accrued


                                                 8
DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10 Filed01/22/21
                                  06/01/21 Entered
                                            Entered01/22/21
                                                    06/01/2118:05:19
                                                             22:44:23 Page
                                                                       Page9 10
                                                                             of 11
                                                                                of 38




 and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the Debtor’s

 costs of collection (including all court costs and reasonable attorneys’ fees and expenses) for

 HCMS’s breach of its obligations under each of the Notes.

         43.      As a direct and proximate cause of HCMS’s breach of each Demand Note, the

 Debtor has suffered damages in the amount of at least $947,519.43 as of December 11, 2020,

 plus an amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

 collection.

         44.      As a direct and proximate cause of HCMS’s breach of the Term Note, the Debtor

 has suffered damages in the amount of at least $6,757,248.95 as of January 8, 2021, plus an

 amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

 collection.

                                 SECOND CLAIM FOR RELIEF
                         (Turnover by HCMS Pursuant to 11 U.S.C. § 542(b))

         45.      The Debtor repeats and re-alleges the allegations in each of the foregoing

 paragraphs as though fully set forth herein.

         46.      HCMS owes the Debtor an amount equal to (i) the aggregate outstanding

 principal due under each of the Notes, plus (ii) all accrued and unpaid interest thereon until the

 date of payment, plus (iii) an amount equal to the Debtor’s costs of collection (including all court

 costs and reasonable attorneys’ fees and expenses) for HCMS’s breach of its obligations under

 each of the Notes.

         47.      Each Demand Note is property of the Debtor’s estate and the amounts due under

 each Demand Note are matured and payable upon demand.

         48.      The Term Note is property of the Debtor’s estate and the amounts due under the

 Term Note are matured and payable upon default and acceleration.


                                                  9
 DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 1011
                                                                          Page  of of
                                                                                   1138




          49.     The Debtor has made demand for turnover of the amounts due under each of the

 Notes.

          50.     As of the date of filing this Complaint, HCMS has not turned over to the Debtor

 all or any of the amounts due under each of the Notes.

          51.     The Debtor is entitled to the turnover of all amounts due under each of the Notes.

          WHEREFORE, the Debtor prays for judgment as follows:

                  (i)        On its First Claim for Relief, damages in an amount to be determined at

                  trial, including, among other things, (a) the aggregate outstanding principal due

                  under each Note, plus (b) all accrued and unpaid interest thereon until the date of

                  payment, plus (c) an amount equal to the Debtor’s cost of collection (including all

                  court costs and reasonable attorneys’ fees and expenses);

                   (ii)      On its Second Claim for Relief, ordering turnover by HCMS to the Debtor

                  of an amount equal to (a) the aggregate principal due under each Note, plus (b) all

                  accrued and unpaid interest thereon until the date of payment, plus (c) an amount

                  equal to the Debtor’s cost of collection (including all court costs and reasonable

                  attorneys’ fees and expenses); and

                  (iii)      Such other and further relief as this Court deems just and proper.




                                                      10
 DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1 Filed
                      18-10      01/22/21
                             Filed 06/01/21 Entered 01/22/21
                                              Entered        18:05:19
                                                      06/01/21 22:44:23 Page 1112
                                                                          Page  of of
                                                                                   1138




 Dated: January 22, 2021.            PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No.143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 2405397)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569)
                                     10100 Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail:     jpomerantz@pszjlaw.com
                                                 ikharasch@pszjlaw.com
                                                 jmorris@pszjlaw.com
                                                 gdemo@pszjlaw.com
                                                 hwinograd@pszjlaw.com

                                     -and-

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110

                                     Counsel for Highland Capital Management, L.P.




                                             11
 DOCS_NY:42003.3 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-1 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              13ofof338




                     EXHIBIT 1




 EXHIBIT 1
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-1 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 2
                                                                              14ofof338
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-1 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 3
                                                                              15ofof338
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-2 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              16ofof338




                     EXHIBIT 2




 EXHIBIT 2
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-2 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 2
                                                                              17ofof338
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-2 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 3
                                                                              18ofof338
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-3 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              19ofof338




                     EXHIBIT 3




 EXHIBIT 3
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-3 Filed 01/22/21
                      18-10       06/01/21                  Entered 01/22/21
                                                                    06/01/21 18:05:19
                                                                             22:44:23             Page 2
                                                                                                       20ofof338




                                           3520,6625<127(


                                                                                         0D\


         )259$/8(5(&(,9('+,*+/$1'&$3,7$/0$1$*(0(176(59,&(6,1&
  ³Maker´  SURPLVHV WR SD\ WR WKH RUGHU RI +,*+/$1' &$3,7$/ 0$1$*(0(17 /3
  ³Payee´  LQ OHJDO DQG ODZIXO WHQGHU RI WKH 8QLWHG 6WDWHV RI $PHULFD WKH SULQFLSDO VXP RI
 )285 +81'5(' 7+286$1' DQG  'ROODUV   WRJHWKHU ZLWK LQWHUHVW RQ
 WKHWHUPVVHWIRUWKEHORZ WKH³Note´ $OOVXPVKHUHXQGHUDUHSD\DEOHWR3D\HHDW&UHVFHQW
 &RXUW'DOODV7;RUVXFKRWKHUDGGUHVVDV3D\HHPD\VSHFLI\WR0DNHULQZULWLQJIURP
 WLPHWRWLPH

             ,QWHUHVW 5DWH  7KH XQSDLG SULQFLSDO EDODQFH RI WKLV 1RWH IURP WLPH WR WLPH
 RXWVWDQGLQJVKDOOEHDULQWHUHVWDWDUDWHHTXDOWRWKHVKRUWWHUP³applicable federal rate´  
 LQHIIHFWRQWKHGDWHKHUHRIIRUORDQVRIVXFKPDWXULW\DVGHWHUPLQHGE\6HFWLRQ G RIWKH
 ,QWHUQDO5HYHQXH&RGHSHUDQQXPIURPWKHGDWHKHUHRIXQWLOPDWXULW\FRPSRXQGHGDQQXDOO\RQ
 WKH DQQLYHUVDU\ RI WKH GDWH RI WKLV 1RWH  ,QWHUHVW VKDOO EH FDOFXODWHG DW D GDLO\ UDWH HTXDO WR
 WK LQDOHDS\HDU RIWKHUDWHSHUDQQXPVKDOOEHFKDUJHGDQGFROOHFWHGRQWKHDFWXDO
 QXPEHURIGD\VHODSVHGDQGVKDOOEHSD\DEOHRQGHPDQGRIWKH3D\HH

             3D\PHQWRI3ULQFLSDODQG,QWHUHVW7KHDFFUXHGLQWHUHVWDQGSULQFLSDORIWKLV1RWH
 VKDOOEHGXHDQGSD\DEOHRQGHPDQG

              3UHSD\PHQW$OORZHG5HQHJRWLDWLRQ'LVFUHWLRQDU\0DNHUPD\SUHSD\LQZKROH
 RULQSDUWWKHXQSDLGSULQFLSDORUDFFUXHGLQWHUHVWRIWKLV1RWH$Q\SD\PHQWVRQWKLV1RWHVKDOO
 EHDSSOLHGILUVWWRXQSDLGDFFUXHGLQWHUHVWKHUHRQDQGWKHQWRXQSDLGSULQFLSDOKHUHRI

               $FFHOHUDWLRQ8SRQ'HIDXOW)DLOXUHWRSD\WKLV1RWHRUDQ\LQVWDOOPHQWKHUHXQGHU
 DV LW EHFRPHV GXH VKDOO DW WKH HOHFWLRQ RI WKH KROGHU KHUHRI ZLWKRXW QRWLFH GHPDQG
 SUHVHQWPHQWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQRUDQ\RWKHUQRWLFHRIDQ\NLQG
 ZKLFKDUHKHUHE\ZDLYHGPDWXUHWKHSULQFLSDORIWKLV1RWHDQGDOOLQWHUHVWWKHQDFFUXHGLIDQ\
 DQGWKHVDPHVKDOODWRQFHEHFRPHGXHDQGSD\DEOHDQGVXEMHFWWRWKRVHUHPHGLHVRIWKHKROGHU
 KHUHRI  1R IDLOXUH RU GHOD\ RQ WKH SDUW RI 3D\HH LQ H[HUFLVLQJ DQ\ ULJKW SRZHU RU SULYLOHJH
 KHUHXQGHUVKDOORSHUDWHDVDZDLYHUWKHUHRI

              :DLYHU0DNHUKHUHE\ZDLYHVJUDFHGHPDQGSUHVHQWPHQWIRUSD\PHQWQRWLFHRI
 QRQSD\PHQWSURWHVWQRWLFHRISURWHVWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQDQG
 DOORWKHUQRWLFHVRIDQ\NLQGKHUHXQGHU

              $WWRUQH\V¶)HHV,IWKLV1RWHLVQRWSDLGDWPDWXULW\ ZKHWKHUE\DFFHOHUDWLRQRU
 RWKHUZLVH DQGLVSODFHGLQWKHKDQGVRIDQDWWRUQH\IRUFROOHFWLRQRULILWLVFROOHFWHGWKURXJKD
 EDQNUXSWF\FRXUWRUDQ\RWKHUFRXUWDIWHUPDWXULW\WKH0DNHUVKDOOSD\LQDGGLWLRQWRDOORWKHU
 DPRXQWV RZLQJ KHUHXQGHU DOO DFWXDO H[SHQVHV RI FROOHFWLRQ DOO FRXUW FRVWV DQG UHDVRQDEOH
 DWWRUQH\V¶IHHVDQGH[SHQVHVLQFXUUHGE\WKHKROGHUKHUHRI
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-3 Filed 01/22/21
                      18-10       06/01/21               Entered 01/22/21
                                                                 06/01/21 18:05:19
                                                                          22:44:23         Page 3
                                                                                                21ofof338




              /LPLWDWLRQ RQ $JUHHPHQWV  $OO DJUHHPHQWV EHWZHHQ 0DNHU DQG3D\HH ZKHWKHU
 QRZH[LVWLQJRUKHUHDIWHUDULVLQJDUHKHUHE\OLPLWHGVRWKDWLQQRHYHQWVKDOOWKHDPRXQWSDLGRU
 DJUHHGWREHSDLGWR3D\HHIRUWKHXVHIRUEHDUDQFHRUGHWHQWLRQRIPRQH\RUIRUWKHSD\PHQWRU
 SHUIRUPDQFH RI DQ\ FRYHQDQW RU REOLJDWLRQ FRQWDLQHG KHUHLQ RU LQ DQ\ RWKHU GRFXPHQW
 HYLGHQFLQJ VHFXULQJ RU SHUWDLQLQJ WR WKLV 1RWH H[FHHG WKH PD[LPXP LQWHUHVW UDWH DOORZHG E\
 ODZ  7KH WHUPV DQG SURYLVLRQV RI WKLV SDUDJUDSK VKDOO FRQWURO DQG VXSHUVHGH HYHU\ RWKHU
 SURYLVLRQRIDOODJUHHPHQWVEHWZHHQ3D\HHDQG0DNHULQFRQIOLFWKHUHZLWK

             *RYHUQLQJ/DZ7KLV1RWHDQGWKHULJKWVDQGREOLJDWLRQVRIWKHSDUWLHVKHUHXQGHU
 VKDOOEHJRYHUQHGE\WKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDDQGE\WKHODZVRIWKH6WDWHRI
 7H[DVDQGLVSHUIRUPDEOHLQ'DOODV&RXQW\7H[DV


                                                 0$.(5



                                                                       
                                                                                                         
                                                 )5$1.:$7(5+286(




                                                    
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-4 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              22ofof338




                     EXHIBIT 4




 EXHIBIT 4
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-4 Filed 01/22/21
                      18-10       06/01/21                  Entered 01/22/21
                                                                    06/01/21 18:05:19
                                                                             22:44:23             Page 2
                                                                                                       23ofof338




                                           3520,6625<127(


                                                                                         -XQH


         )259$/8(5(&(,9('+,*+/$1'&$3,7$/0$1$*(0(176(59,&(6,1&
  ³Maker´  SURPLVHV WR SD\ WR WKH RUGHU RI +,*+/$1' &$3,7$/ 0$1$*(0(17 /3
  ³Payee´ LQOHJDODQGODZIXOWHQGHURIWKH8QLWHG6WDWHVRI$PHULFDWKHSULQFLSDOVXPRI21(
 +81'5(' $1' ),)7< 7+286$1' DQG  'ROODUV   WRJHWKHU ZLWK
 LQWHUHVWRQWKHWHUPVVHWIRUWKEHORZ WKH³Note´ $OOVXPVKHUHXQGHUDUHSD\DEOHWR3D\HHDW
 &UHVFHQW&RXUW'DOODV7;RUVXFKRWKHUDGGUHVVDV3D\HHPD\VSHFLI\WR0DNHULQ
 ZULWLQJIURPWLPHWRWLPH

             ,QWHUHVW 5DWH  7KH XQSDLG SULQFLSDO EDODQFH RI WKLV 1RWH IURP WLPH WR WLPH
 RXWVWDQGLQJVKDOOEHDULQWHUHVWDWDUDWHHTXDOWRWKHVKRUWWHUP³applicable federal rate´  
 LQHIIHFWRQWKHGDWHKHUHRIIRUORDQVRIVXFKPDWXULW\DVGHWHUPLQHGE\6HFWLRQ G RIWKH
 ,QWHUQDO5HYHQXH&RGHSHUDQQXPIURPWKHGDWHKHUHRIXQWLOPDWXULW\FRPSRXQGHGDQQXDOO\RQ
 WKH DQQLYHUVDU\ RI WKH GDWH RI WKLV 1RWH  ,QWHUHVW VKDOO EH FDOFXODWHG DW D GDLO\ UDWH HTXDO WR
 WK LQDOHDS\HDU RIWKHUDWHSHUDQQXPVKDOOEHFKDUJHGDQGFROOHFWHGRQWKHDFWXDO
 QXPEHURIGD\VHODSVHGDQGVKDOOEHSD\DEOHRQGHPDQGRIWKH3D\HH

             3D\PHQWRI3ULQFLSDODQG,QWHUHVW7KHDFFUXHGLQWHUHVWDQGSULQFLSDORIWKLV1RWH
 VKDOOEHGXHDQGSD\DEOHRQGHPDQG

              3UHSD\PHQW$OORZHG5HQHJRWLDWLRQ'LVFUHWLRQDU\0DNHUPD\SUHSD\LQZKROH
 RULQSDUWWKHXQSDLGSULQFLSDORUDFFUXHGLQWHUHVWRIWKLV1RWH$Q\SD\PHQWVRQWKLV1RWHVKDOO
 EHDSSOLHGILUVWWRXQSDLGDFFUXHGLQWHUHVWKHUHRQDQGWKHQWRXQSDLGSULQFLSDOKHUHRI

               $FFHOHUDWLRQ8SRQ'HIDXOW)DLOXUHWRSD\WKLV1RWHRUDQ\LQVWDOOPHQWKHUHXQGHU
 DV LW EHFRPHV GXH VKDOO DW WKH HOHFWLRQ RI WKH KROGHU KHUHRI ZLWKRXW QRWLFH GHPDQG
 SUHVHQWPHQWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQRUDQ\RWKHUQRWLFHRIDQ\NLQG
 ZKLFKDUHKHUHE\ZDLYHGPDWXUHWKHSULQFLSDORIWKLV1RWHDQGDOOLQWHUHVWWKHQDFFUXHGLIDQ\
 DQGWKHVDPHVKDOODWRQFHEHFRPHGXHDQGSD\DEOHDQGVXEMHFWWRWKRVHUHPHGLHVRIWKHKROGHU
 KHUHRI  1R IDLOXUH RU GHOD\ RQ WKH SDUW RI 3D\HH LQ H[HUFLVLQJ DQ\ ULJKW SRZHU RU SULYLOHJH
 KHUHXQGHUVKDOORSHUDWHDVDZDLYHUWKHUHRI

              :DLYHU0DNHUKHUHE\ZDLYHVJUDFHGHPDQGSUHVHQWPHQWIRUSD\PHQWQRWLFHRI
 QRQSD\PHQWSURWHVWQRWLFHRISURWHVWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQDQG
 DOORWKHUQRWLFHVRIDQ\NLQGKHUHXQGHU

              $WWRUQH\V¶)HHV,IWKLV1RWHLVQRWSDLGDWPDWXULW\ ZKHWKHUE\DFFHOHUDWLRQRU
 RWKHUZLVH DQGLVSODFHGLQWKHKDQGVRIDQDWWRUQH\IRUFROOHFWLRQRULILWLVFROOHFWHGWKURXJKD
 EDQNUXSWF\FRXUWRUDQ\RWKHUFRXUWDIWHUPDWXULW\WKH0DNHUVKDOOSD\LQDGGLWLRQWRDOORWKHU
 DPRXQWV RZLQJ KHUHXQGHU DOO DFWXDO H[SHQVHV RI FROOHFWLRQ DOO FRXUW FRVWV DQG UHDVRQDEOH
 DWWRUQH\V¶IHHVDQGH[SHQVHVLQFXUUHGE\WKHKROGHUKHUHRI
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-4 Filed 01/22/21
                      18-10       06/01/21               Entered 01/22/21
                                                                 06/01/21 18:05:19
                                                                          22:44:23         Page 3
                                                                                                24ofof338




              /LPLWDWLRQ RQ $JUHHPHQWV  $OO DJUHHPHQWV EHWZHHQ 0DNHU DQG3D\HH ZKHWKHU
 QRZH[LVWLQJRUKHUHDIWHUDULVLQJDUHKHUHE\OLPLWHGVRWKDWLQQRHYHQWVKDOOWKHDPRXQWSDLGRU
 DJUHHGWREHSDLGWR3D\HHIRUWKHXVHIRUEHDUDQFHRUGHWHQWLRQRIPRQH\RUIRUWKHSD\PHQWRU
 SHUIRUPDQFH RI DQ\ FRYHQDQW RU REOLJDWLRQ FRQWDLQHG KHUHLQ RU LQ DQ\ RWKHU GRFXPHQW
 HYLGHQFLQJ VHFXULQJ RU SHUWDLQLQJ WR WKLV 1RWH H[FHHG WKH PD[LPXP LQWHUHVW UDWH DOORZHG E\
 ODZ  7KH WHUPV DQG SURYLVLRQV RI WKLV SDUDJUDSK VKDOO FRQWURO DQG VXSHUVHGH HYHU\ RWKHU
 SURYLVLRQRIDOODJUHHPHQWVEHWZHHQ3D\HHDQG0DNHULQFRQIOLFWKHUHZLWK

             *RYHUQLQJ/DZ7KLV1RWHDQGWKHULJKWVDQGREOLJDWLRQVRIWKHSDUWLHVKHUHXQGHU
 VKDOOEHJRYHUQHGE\WKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDDQGE\WKHODZVRIWKH6WDWHRI
 7H[DVDQGLVSHUIRUPDEOHLQ'DOODV&RXQW\7H[DV


                                                 0$.(5



                                                                       
                                                                                                         
                                                 )5$1.:$7(5+286(




                                                    
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-5 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              25ofof438




                     EXHIBIT 5




 EXHIBIT 5
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-5 Filed 01/22/21
                      18-10       06/01/21              Entered 01/22/21
                                                                06/01/21 18:05:19
                                                                         22:44:23      Page 2
                                                                                            26ofof438

                                 HIGHLAND CAPITAL MANAGEMENT, L.P.

 December 3, 2020

 Highland Capital Management Services, Inc.
 c/o Highland Capital Management, L.P.
 300 Crescent Court, Suite 700
 Dallas, Texas 75201
 Attention: Frank Waterhouse, CFO

         Re: Demand on Promissory Notes:

 Dear Mr. Waterhouse,

 Highland Capital Management Services, Inc. (“Maker”) entered into the following promissory
 notes (collectively, the “Notes”) in favor of Highland Capital Management, L.P. (“Payee”):

Date Issued      Original Principal   Outstanding Principal     Accrued But            Total Amount
                      Amount           Amount (12/11/20)       Unpaid Interest     Outstanding (12/11/20)
                                                                 (12/11/20)
  3/28/18             $150,000            $158,776.59             $3,257.32             $162,033.91
  6/25/18             $200,000            $212,403.27             $2,999.54             $215,402.81
  5/29/19             $400,000            $409,586.19             $5,256.62             $414,842.81
  6/26/19             $150,000            $153,564.74             $1,675.16             $155,239.90
  TOTALS              $900,000            $934,330.79            $13,188.64             $947,519.43

 As set forth in Section 2 of each of the Notes, accrued interest and principal is due and payable
 upon the demand of Payee. By this letter, Payee is demanding payment of the accrued interest
 and principal due and payable on the Notes in the aggregate amount of $947,519.43, which
 represents all accrued and unpaid interest and principal through and including December 11,
 2020.

 Payment is due on December 11, 2020, and failure to make payment in full on such date
 will constitute an event of default under the Notes.

 Payments on the Notes must be made in immediately available funds. Payee’s wire information
 is attached hereto as Appendix A.

 Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Notes
 or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
 expressly reserved. Interest, including default interest if applicable, on the Notes will continue to
 accrue until the Notes are paid in full. Any such interest will remain the obligation of Maker.

 Sincerely,

 /s/ James P. Seery, Jr.

 James P. Seery, Jr.
 Highland Capital Management, L.P.
 Chief Executive Officer/Chief Restructuring Officer



 DOCS_NY:41635.1 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-5 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 3
                                                                              27ofof438




 cc:     Fred Caruso
         James Romey
         Jeffrey Pomerantz
         Ira Kharasch
         Gregory Demo




 DOCS_NY:41635.1 36027/002               2
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-5 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 4
                                                                              28ofof438




                                     Appendix A


                   ABA #:          322070381
                   Bank Name:      East West Bank
                   Account Name:   Highland Capital Management, LP
                   Account #:      5500014686
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-6 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              29ofof438




                     EXHIBIT 6




 EXHIBIT 6
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-6 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 2
                                                                              30ofof438
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-6 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 3
                                                                              31ofof438
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-6 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 4
                                                                              32ofof438
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-7 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 1
                                                                              33ofof438




                     EXHIBIT 7




 EXHIBIT 7
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-7 Filed 01/22/21
                      18-10       06/01/21           Entered 01/22/21
                                                             06/01/21 18:05:19
                                                                      22:44:23        Page 2
                                                                                           34ofof438

                             HIGHLAND CAPITAL MANAGEMENT, L.P.




 January 7, 2021




 Highland Capital Management Services, Inc.
 c/o Bonds Ellis Eppich Schafer Jones LLP
 420 Throckmorton Street, Suite 1000
 Fort Worth, Texas 76012
 Attention: James Dondero

         Re: Demand on Promissory Note

 Dear Mr. Dondero,

 On May 31, 2017, Highland Capital Management Services, Inc. entered into that certain
 promissory note in the original principal amount of $20,247,628.02 (the “Note”) in favor of
 Highland Capital Management, L.P. (“Payee”).

 As set forth in Section 2 of the Note, accrued interest and principal on the Note is due and
 payable in thirty equal annual payments with each payment due on December 31 of each
 calendar year. Maker failed to make the payment due on December 31, 2020.

 Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of the Note, all
 principal, interest, and any other amounts due on the Note are immediately due and payable. The
 amount due and payable on the Note as of January 8, 2021 is $6,757,248.95; however, interest
 continues to accrue under the Note.

 The Note is in default, and payment is due immediately. Payments on the Note must be made
 in immediately available funds. Payee’s wire information is attached hereto as Appendix A.

 Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Note
 or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
 expressly reserved. Interest, including default interest if applicable, on the Note will continue to
 accrue until the Note is paid in full. Any such interest will remain the obligation of Maker.

 Sincerely,

 /s/ James P. Seery, Jr.

 James P. Seery, Jr.
 Highland Capital Management, L.P.
 Chief Executive Officer/Chief Restructuring Officer


 DOCS_NY:41914.2 36027/002
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-7 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 3
                                                                              35ofof438




 cc:     Fred Caruso
         James Romey
         Jeffrey Pomerantz
         Ira Kharasch
         Gregory Demo
         D. Michael Lynn




 DOCS_NY:41914.2 36027/002               2
  Case
Case   21-03006-sgj
     21-03006-sgj   Doc
                  Doc   1-7 Filed 01/22/21
                      18-10       06/01/21   Entered 01/22/21
                                                     06/01/21 18:05:19
                                                              22:44:23   Page 4
                                                                              36ofof438




                                     Appendix A


                   ABA #:          322070381
                   Bank Name:      East West Bank
                   Account Name:   Highland Capital Management, LP
                   Account #:      5500014686
       Case
     Case   21-03006-sgj
          21-03006-sgj   Doc
                       Doc   1-8 Filed 01/22/21
                           18-10       06/01/21                                Entered 01/22/21
                                                                                       06/01/21 18:05:19
                                                                                                22:44:23                       Page 1
                                                                                                                                    37ofof238
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Highland Capital Management, L.P.                                                    Highland Capital Management Services, Inc.



ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Hayward PLLC
10501 N. Central Expressway, Suite 106
Dallas, Texas 75231 Tel.: (972) 755-7100
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ'HEWRU    Ƒ86 Trustee/Bankruptcy Admin        ƑDebtor      ƑU.S. Trustee/Bankruptcy Admin
Ƒ&UHGLWRU  Ƒ2WKHU                                ƑCreditor    ƑOther
Ƒ7UXVWHH                                          ƑTrustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 Count 1: Breach of contract; Count 2: Turnover pursuant to 11 U.S.C. 542




                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


Ƒ2 11-Recovery of money/property - §542 turnover of property                    Ƒ
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

Ƒ 12-Recovery of money/property - §547 preference                               Ƒ
                                                                                   61-Dischargeability - §523(a)(5), domestic support

Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

Ƒ 14-Recovery of money/property - other                                         Ƒ
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                Ƒ
                                                                                      (other than domestic support)

Ƒ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                Ƒ
                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property
                                                                                Ƒ
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                Ƒ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



Ƒ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                Ƒ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              Ƒ
                                                                              FRBP 7001(10) Determination of Removed Action

Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    Ƒ1 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
ƑCheck if this case involves a substantive issue of state law                  ƑCheck if this is asserted to be a class action under FRCP 23
Ƒ&KHFNLIDMXU\trial is demanded in complaint                                Demand $ 7,704,768.38 plus interest, fees, and expenses
Other Relief Sought
     Case
   Case   21-03006-sgj
        21-03006-sgj   Doc
                     Doc   1-8 Filed 01/22/21
                         18-10       06/01/21                        Entered 01/22/21
                                                                             06/01/21 18:05:19
                                                                                      22:44:23                Page 2
                                                                                                                   38ofof238
 B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
Highland Capital Management, L.P.                   19-34054-sgj11
DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE                                         NAME OF JUDGE
 Northern District of Texas                        Dallas                                               Stacey G. C. Jernigan
                            RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                             DEFENDANT                                                         ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

 January 22, 2021                                                       Zachery Z. Annable



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
